                                                            Judge: Timothy W. Dore
                                                            Chapter: 13
    1                                                       Hearing Date: August 07, 2019
                                                            Hearing Time: 9:30 am
    2                                                       Hearing Location: U.S. Bankruptcy Court
                                                                              700 Stewart St #8106
    3                                                                         Seattle,WA 98101
    4
                                                            Response Date: July 31, 2019
    5
                               IN THE UNITED STATES BANKRUPTCY COURT
    6                    FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

    7    In Re:                                             IN CHAPTER 13 PROCEEDING
                                                            NO. 19-11580
    8    CASEY LYNN PIRIE,
                                                            NOTICE OF TRUSTEE'S MOTION TO DISMISS
    9                                                       CASE AND HEARING
                                        Debtor.
    10
             PLEASE TAKE NOTICE that the Chapter 13 Trustee's Motion to Dismiss Case IS SET FOR HEARING as
    11

    12   follows:

    13
                            Judge: Timothy W. Dore
    14                      Place: U.S. Bankruptcy Court
                                    700 Stewart St #8106
    15
                                    Seattle,WA 98101
    16
                            Date: August 07, 2019
    17
                            Time: 9:30 am
    18
         IF YOU OPPOSE the motion, you must file your written response with the Court Clerk NOT LATER THAN THE
    19

    20   RESPONSE DATE, which is July 31, 2019.

    21       IF NO RESPONSE IS TIMELY FILED, the Court may, in its discretion, GRANT THE MOTION PRIOR TO
    22
         THE HEARING WITHOUT FURTHER NOTICE, and strike the hearing.
    23

    24

    25                      Date: July 02, 2019

    26                                                                  /s/Jason Wilson-Aguilar
                                                                        Jason Wilson-Aguilar, WSBA #33582
    27                                                                  Chapter 13 Trustee
    28


                                                                             Chapter 13 Bankruptcy Trustee
CM160     NOTICE OF TRUSTEE'S MOTION TO DISMISS CASE                           600 University St. #1300
EAJ       AND HEARING                                                             Seattle,WA 98101
                                                                                   (206) 624-5124
                                                                      Judge: Timothy W. Dore
                                                                      Chapter: 13
    1                                                                 Hearing Date: August 07, 2019
                                                                      Hearing Time: 9:30 am
    2                                                                 Hearing Location: U.S. Bankruptcy Court
                                                                                        700 Stewart St #8106
    3                                                                                   Seattle,WA 98101
    4
                                                                      Response Date: July 31, 2019
    5
                                  IN THE UNITED STATES BANKRUPTCY COURT
    6                       FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

    7    In Re:                                                       IN CHAPTER 13 PROCEEDING
                                                                      NO. 19-11580
    8    CASEY LYNN PIRIE,
                                                                      TRUSTEE'S MOTION TO DISMISS CASE
    9
                                             Debtor.
    10

    11      The Trustee moves to dismiss this case pursuant to 11 U.S.C. § 1307(c):

    12      The debtor filed a plan on April 29, 2019 (ECF No. 2).
    13
            The debtor filed this case April 29, 2019 (ECF No. 1).       (1) The debtor listed a Chase Bank account valued at
    14
         $500 on Schedule A/B (ECF No. 1). She claimed the maximum allowed exemption of $500 for a bank account
    15
         under RCW 6.15.010(d)(ii) on Schedule C (ECF No. 1). Based on the statement the debtor provided to the
    16

    17   Trustee, it appears the actual value of the Chase Bank account on the petition date was $1,819.08. The debtor

    18
         should amend Schedule A/B to disclose the actual bank account balance as of the date of filing.           (2) The plan
    19
         provides in Section IX that the liquidation value of the estate is $0. However, based on the actual balance in the
    20
         Chase Bank account on the petition date, the liquidation value of the estate is $1,134.40. The debtor should amend
    21

    22   her plan to provide at least this figure in Section IX, as she must account for all unexempt equity in this section. 11

    23
         U.S.C. § 1325(a)(4).    (3) The plan provides that the debtor is surrendering her interest in a 2018 Nissan Frontier to
    24
         Nissan Motor Acceptance and her interest in a 2012 Rpod to Harborstone Credit Union. The debtor testified at the
    25
         341 meeting of creditors that her partner is the primary borrower on both of the associated loans, and that the debtor
    26

    27   co-signed the loans. Harborstone Credit Union has not yet filed a proof of claim, but the claim filed by Nissan Motor

    28


                                                                                         Chapter 13 Bankruptcy Trustee
CM160     TRUSTEE'S MOTION TO DISMISS CASE - 1                                             600 University St. #1300
EAJ                                                                                           Seattle,WA 98101
                                                                                               (206) 624-5124
         Acceptance lists the debtor as the co-borrower and one of the owners of the 2018 Nissan Frontier (ECF Claim No.

    1    2). The debtor further testified at the 341 meeting of creditors that she does not intend to physically surrender the

    2    vehicle and trailer to these creditors, and that she and her partner intend that direct payments will continue to be made
    3
         to those lenders. The debtor needs to amend the plan to pay the 2018 Nissan Frontier and the 2012 Rpod through
    4
         the plan and increase the plan payment as necessary for feasibility; the Trustee shall make the vehicle and trailer
    5

    6    payments from the debtor’s plan payments. Local Bankr. R. 3015-1(j). “Bankruptcy courts may require that

    7    payments be made through the plan based on specific factors or reasons such as administrative efficiency, tracking of
    8
         payments, fairness and treatment of creditors, and the determination that there is a reduction of plan failure when all
    9
         payments are made through the plan.” Giesbrecht v. Fitzgerald (In re Giesbrecht), 429 B.R. 682, 690 (B.A.P. 9th
    10

    11   Cir. 2010) (citations omitted). Subsequent to the Bankruptcy Appellate Panel’s Giesbrecht decision, the Bankruptcy

    12   Court of this District implemented a local rule making the default position that the Trustee will make all payments to
    13
         creditors with some exceptions not relevant here. Local Bankr. R. 3015-1(j). Unless there is some justified
    14
         exception, all payments must be made by the Trustee except domestic support obligations made by an assignment
    15

    16   from debtors’ wages, leases of real and personal property and deeds of trust/mortgages that are current as of the

    17   petition date. The reasons for this local rule are many. A debtor’s plan “shall provide for the submission of all or such
    18
         portion of future earnings or other future income of the debtor to the supervision and control of the trustee as is
    19
         necessary for the execution of the plan.” 11 U.S.C. § 1322(a)(1). The Trustee’s duties include monitoring a debtor’s
    20

    21   performance under the plan. U.S.C. §§ 1302(b)(1), 1307(c). Payment of claims by the Trustee is necessary for

    22   many reasons, including administrative efficiency, monitoring of payments, fairness and treatment of creditors,
    23
         reduction of plan failure and provision of an independent accounting in the event of a dispute between the debtor and
    24
         a creditor. In re Genereux, 137 B.R. 411 (Bankr. W.D. Wa. 1992) (enumerating various factors).          (4) The Trustee
    25

    26   reserves the right to assert additional bases for this Motion. If the debtor fails to address the issues raised in the

    27   Trustee's Motion and Objection, the case should be dismissed.
    28


                                                                                          Chapter 13 Bankruptcy Trustee
CM160     TRUSTEE'S MOTION TO DISMISS CASE - 2                                              600 University St. #1300
EAJ                                                                                            Seattle,WA 98101
                                                                                                (206) 624-5124
          THE TRUSTEE REQUESTS that the Court dismiss this case.
    1
                          Dated: July 02, 2019
    2                                                              /s/ Jason Wilson-Aguilar
                                                                   Jason Wilson-Aguilar, WSBA #33582
    3                                                              Chapter 13 Trustee
    4

    5

    6

    7

    8

    9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                                                                         Chapter 13 Bankruptcy Trustee
CM160    TRUSTEE'S MOTION TO DISMISS CASE - 3                              600 University St. #1300
EAJ                                                                           Seattle,WA 98101
                                                                               (206) 624-5124
    1

    2

    3

    4

    5

    6

    7

    8

    9

    10                             IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
    11

    12   In Re:                                                       IN CHAPTER 13 PROCEEDING
                                                                      NO. 19-11580
    13   CASEY LYNN PIRIE,
                                                                      Proposed
    14                                                                ORDER DISMISSING CASE
                                             Debtor.
    15
             THIS MATTER having come before the Court on the Chapter 13 Trustee's Motion to Dismiss Case, and the
    16

    17   Court having reviewed and considered the motion, records and files in this case, it is

    18       ORDERED that this case is dismissed.
    19
                                                          / / /End of Order/ / /
    20

    21

    22
       Presented by:
       /s/Jason Wilson-Aguilar
    23 Jason Wilson-Aguilar, WSBA #33582
       Chapter 13 Bankruptcy Trustee
    24
       600 University St. #1300
    25 Seattle,WA 98101
       (206) 624-5124
    26

    27

    28


                                                                                         Chapter 13 Bankruptcy Trustee
CM160     ORDER DISMISSING CASE                                                            600 University St. #1300
EAJ                                                                                           Seattle,WA 98101
                                                                                               (206) 624-5124
